Citation Nr: 0501468	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-04 168	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a stomach disorder, 
including as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2000 RO decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for arthritis of multiple joints, and 
from an April 2003 RO decision which denied service 
connection for hypertension and a stomach disorder.  In 
February 2003 and May 2004, the veteran testified at hearings 
at the RO.  In October 2004, he testified though a 
videoconference hearing before the undersigned.  

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action on his 
part is required.


REMAND

The Board notes that the veteran has not been given VA 
examinations that addresses his claims for service connection 
for hypertension and a stomach disorder, including as 
secondary to service-connected PTSD for both claims.  In 
light of evidence of record regarding the existence of such 
disabilities and private opinions suggesting a link between 
such disabilities and the service-connected PTSD, the Board 
finds that such should be provided prior to further 
adjudication of the claims.

Upon review of the claims file, the Board notes that 
subsequent to issuance of the last supplemental statement of 
the case, dated in August 2004, additional medical evidence 
in the form of a private medical letter dated in July 2004 
and indicated as being received on September 1, 2004 has been 
submitted, and the veteran has not submitted a waiver with 
regard to RO initial consideration of this evidence.  A 
letter dated September 9, 2004 waives RO consideration of 
evidence submitted at a Travel Board hearing on such date, 
but this waiver does not apply to the July 2004 private 
medical letter, as such evidence was not submitted at a 
Travel Board hearing and was not submitted on September 9, 
2004.  Thus the case must be returned to the RO for initial 
consideration of the evidence and for a supplemental 
statement of the case.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examinations, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.   

Additionally, in his October 2004 testimony before the Board, 
the veteran indicated the existence of private medical 
records establishing a link between his service-connected 
PTSD and hypertension.  Such evidence has not been associated 
with the claims file.  The RO should attempt to obtain such 
evidence, as well as any other updated treatment records.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record, to specifically 
include, but not limited to, medical 
evidence from Dr. Timothy R. Kelly 
establishing a link between service-
connected PTSD and hypertension.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo a VA examination 
regarding his claimed hypertension.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail, and clinically 
correlated to a specific diagnosis.  

The examiner should specifically indicate 
whether the veteran currently suffers 
from hypertension.  If so, the examiner 
should express an opinion as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated during the veteran's active 
military service from December 1969 to 
July 1971, or was caused or aggravated by 
the veteran's service-connected PTSD.

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  The RO should then arrange for the 
veteran to undergo a VA examination 
regarding his claimed stomach disorder.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail, and clinically correlated to a 
specific diagnosis.  

The examiner should specifically indicate 
whether the veteran currently suffers 
from a stomach disorder.  If so, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that such disability is the 
result of disease or injury incurred or 
aggravated during the veteran's active 
military service from December 1969 to 
July 1971, or was caused or aggravated by 
the veteran's service-connected PTSD.

All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

5.  If the veteran fails to report to the 
scheduled examinations, the RO should 
obtain and associate with the record 
copies of any notice(s) of the dates and 
times of the examinations sent to the 
veteran by the pertinent VA medical 
facility.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, and in doing so the 
RO should take into account all evidence 
submitted since the August 2004 
supplemental statement of the case.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal 
authority considered, and all clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




